 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8
                                             SACRAMENTO DIVISION
 9

10
     INTEL CORPORATION,                                        Case No. 2:18-cv-03061-MCE-AC
11
                      Plaintiff,                               [Proposed] Order Granting Stipulation to
12                                                             Increase Page Limits as to Joint Statement
              vs.                                              re Discovery Disagreement
13
   DOYLE RIVERS, an individual, and DOES 1                     Judge:     Hon. Allison Claire
14 through 10, inclusive,,                                     Date:      September 11, 2019
                                                               Time:      10:00 a.m.
15                    Defendant.                               Crtrm.:    26
16

17
                      The Court having read and considered the parties’ stipulation and good cause
18
     appearing therefor,
19
                      ORDERS that the Joint Statement re Discovery Disagreement to be filed by Intel
20
     Corporation and Micron Technology, Inc. shall be no more than 40 pages.
21
                      IT IS SO ORDERED.
22

23
     DATED: September 3, 2019
24

25

26

27

28
     42357647.1
                    [Proposed] Order Granting Stipulation to Extend Time to Respond to Initial Complaint
